Citation Nr: 0216871	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  98-18 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to 
March 1946, from September 1950 to October 1951 and from 
June 1952 to January 1972.

The Montgomery, Alabama Department of Veterans Affairs (VA), 
Regional Office (RO), denied service connection for a neck 
injury in December 1990.  The veteran did not appeal this 
decision.  In 1995, he attempted to reopen his claim.  A 
rating action issued in August 1996, found that the veteran 
had failed to present sufficient new and material evidence 
to reopen his claim.  At that time, it was found that there 
was no additional evidence to show either a neck injury in 
service or the development of arthritis to a compensable 
degree within one year of his discharge.  The veteran failed 
to perfect the appeal of this issue.

This appeal arose from a June 1998 rating action of the 
Montgomery, Alabama RO, which again found that the veteran 
had failed to present sufficient new and material evidence 
to reopen his claim.  This decision was confirmed by a 
December 1998 rating action.  This issue was remanded by the 
Board of Veterans Appeals (Board) in August 2000 and May 
2001 for further evidentiary development.  The case is again 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  The RO refused to reopen the veteran's claim of 
entitlement to service connection for the residuals of a 
neck injury in a rating action issued in August 1996; the 
veteran failed to perfect an appeal of this denial.

2.  Evidence submitted since the August 1996 decision is not 
relevant to or probative of the question of whether the 
veteran suffered a neck injury in service or developed 
arthritis to a compensable degree within one year of 
separation, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

Evidence received since the RO denied entitlement to service 
connection for the residuals of a neck injury is not new and 
material, and the August 1996 decision of the RO is final 
and is not reopened.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that he has presented sufficient 
new and material evidence to reopen his claim of entitlement 
to service connection for the residuals of a neck injury.  
He has stated that he injured his neck in 1953 or 1954.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the claim and render a decision.


Factual background

The veteran's service medical records contain the reports of 
numerous physical examinations conducted between March 1946 
and his retirement examination in November 1971.  None of 
these make any mention of neck complaints and the 
examinations themselves were within normal limits.  On 
August 27, 28 and 29, 1957, the veteran had complained of a 
back strain, but there were no references to any neck 
injuries.

The veteran was afforded a VA examination in October 1995.  
He stated that he had hurt his neck in 1953 while practicing 
judo.  He stated that he had ruptured three upper vertebrae 
at that time.  He claimed that he now had arthritis.  An x-
ray found degenerative disc disease of the cervical spine 
below C5 with spondylosis.

The evidence added to the record after the August 1996 
denial included numerous private treatment records developed 
during the 1990's.  On August 22, 1997, he told his treating 
physician that he had been told 15 years before that he had 
arthritis in his neck and that surgery would not help.  He 
indicated that he had pain off and on, that was relieved by 
exercises.

The RO attempted to ascertain whether there were any 
additional service medical records available.  In October 
2001, the National Personnel Records Center replied that all 
available service medical records had already been provided 
to the RO in 1981.


Relevant laws and regulations

Initially, there were amendments made to the regulations 
governing new and material evidence as part of the VCAA.  
These amendments altered the definition of what constitutes 
"new and material" evidence, see 38 C.F.R. § 3.156(a) 
(2002), as well as redefining the application of the duty to 
assist, see 38 C.F.R. § 3.159(c) (2002), and finding that 
medical examinations and opinions are required only after 
new and material evidence has been presented, see 38 C.F.R. 
§ 3.159(c)(4)(iii) (2002).  However, these amendments are 
only effective prospectively for claims filed on or after 
August 29, 2001.  Therefore, since this appellant's claim 
was filed in February 1998, the definition of "new and 
material" evidence effective at that time will be used.

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2002).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 
(West 1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in conjunction with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002).


Discussion

After a careful review of the evidence of record, it is 
found that the additional evidence which the veteran has 
submitted is not "new and material."  Accordingly, his claim 
is not reopened and the August 1996 decision by the RO 
remains final.

As noted above, "new and material evidence" means evidence 
not previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in conjunction with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002).  In the instant case, 
the additional evidence is merely cumulative.  The evidence 
previously of record showed that the veteran currently has 
degenerative disc disease of the cervical spine with 
spondylosis.  There was no evidence presented at that time 
which showed that he had suffered any neck injury in 
service, or that any degenerative process, such as 
arthritis, had manifested itself to a compensable during the 
one year period following his separation from service.  The 
additional evidence shows nothing new to establish that the 
veteran injured his neck in service or developed arthritis 
to a degree of 10 percent within the one year time period 
following his discharge.  The veteran reiterated his 
assertions that he had hurt his neck during service.  
However, the objective evidence of record does not support 
this contention.  The RO attempted to obtain any additional 
service medical records; however, no additional records were 
found.  While the veteran believes that his recently 
diagnosed cervical spine degenerative disc disease with 
spondylosis is related to his period of service, he is not 
competent, as a layperson, to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for 
the residuals of a neck injury, the benefit sought on appeal 
is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

